UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                  No. 16-2821
                                 _____________

                                KENNETH MANN,
                       as parents and co plenary guardians of
                        the estate of SHELDON MANN, an
                   incapacitated person, and in their own right;
                     ROSE MANN, as parents and co plenary
                  guardians of the estate of SHELDON MANN,
                  an incapacitated person, and in their own right,
                                                            Appellants
                                         v.

  PALMERTON AREA SCHOOL DISTRICT; CHRISTOPHER WALKOWIAK,
         individually and in his official capacity as a football coach
                                   _______

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                         (D.C. Civil No. 3-14-cv-00068)
                    District Judge: Hon. A. Richard Caputo
                                ______________

                             Argued April 27, 2017
                               ______________

          Before: MCKEE, VANASKIE, and RENDELL, Circuit Judges



Howard J. Bashman, Esq.       [Argued]
Law Offices of Howard J. Bashman
2300 Computer Avenue
Suite G-22
Willow Grove, PA 19090

Larry E. Bendesky, Esq.
Adam J. Pantano, Esq.
 Robert W. Zimmerman, Esq.
 Saltz Mongeluzzi Barrett & Bendesky
 1650 Market Street
 One Liberty Place, 52nd Floor
 Philadelphia, PA 19103

      Counsel for Appellant Kenneth Mann and Rose Mann


Thomas A. Specht, Esq.          [Argued]
Robin B. Snyder, Esq.
Marshall Dennehey Warner Coleman & Goggin
P.O. Box 3118
Scranton, PA 18505
Counsel for Appellees Palmerton Area School District and Christopher Walkowiak
                                    ___________

                          ORDER AMENDING OPINION
                                ___________


            VANASKIE, Circuit Judge.


                  IT IS NOW ORDERED that the above-captioned
            opinion be amended as follows:

            1. On page 5 of the Court’s Opinion, the word “observed”
               shall be deleted and replaced with the name “observe.”

            2. On page 11 of the Court’s Opinion, the phrase “to infer
               that that Walkowiak was aware” shall be deleted and
               replaced with “to infer that Walkowiak was aware.”

            3. On page 16 of the Court’s Opinion, the phrase “that that
               requiring a student-athlete” shall be deleted and replaced
               with “that requiring a student-athlete…”

            This amendment does not change the date of filing
            (September 20, 2017).
                            s/ Thomas I. Vanaskie
                            Circuit Judge

DATED: September 22, 2017